                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FOR MYERS DIVISION

IVETTE ESTRADA RABELO
f/k/a IVETTE BONFIM,

        Plaintiff,

v.                                                                   Case No.: 2:19-cv-849-38NPM

EQUIFAX INFORMATION
SERVICES, LLC and
W.S. BADCOCK CORPORATION,

        Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Defendant W.S. Badcock Corporation’s Motion to Dismiss

Counts III and IV of the Amended Complaint for Failure to State a Claim. (Doc. 33).

Plaintiff filed a Response in Opposition. (Doc. 35). For the following reasons, the Motion

is granted in part and denied in part with leave to amend.

                                           BACKGROUND

        Plaintiff Ivette Estrada Rabelo (“Estrada”) filed this action against W.S. Badcock

Corporation and Equifax Information Services, LLC under the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681 et seq., and the Florida Consumer Collection Practices Act

(“FCCPA”), Fla. Stat. § 559.55 et seq. Estrada alleges that Badcock furnished erroneous

information to Equifax, which, in turn, reported the inaccurate information on Estrada’s

credit report. (Doc. 26 at ¶ 26). As a result, she was denied for certain credit and



1
  Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
approved for less favorable terms than if the debt to Badcock were not reported. (Doc.

26 at ¶ 29).

          In November 2016, Estrada incurred a debt from Badcock to purchase furniture for

her residence. (Doc 26 at ¶ 12). In early 2018, Estrada filed for Chapter 7 voluntary

bankruptcy. (Doc. 26 at ¶ 14). A few months later, the Bankruptcy Court discharged

Estrada’s debt to Badcock. Both Equifax and Badcock were notified of the discharge but

Badcock still reported the debt as delinquent. (Doc. 26 at ¶ 18-19). Once Estrada

became aware of the error, she sent dispute letters to both Badcock and Equifax. (Doc.

26 at ¶ 21). Even after disputing the debt, Estrada’s credit report did not reflect either her

bankruptcy discharge or that she disputed the debt. (Doc. 26 at ¶ 25).

          The Amended Complaint2 brings four claims against Badcock and Equifax. (Doc.

26).     Counts I and II allege violations of the FCRA against Equifax and Badcock

respectively. (Doc. 26 at 5–8). Counts III and IV allege violations of the FCCPA (§

559.72(5);(6)) against Badcock. (Doc. 26 at 8–10). Badcock now moves to dismiss

Counts III and IV of the Amended Complaint with prejudice, arguing the FCCPA claims

premised on credit reporting activity are preempted by the FCRA. (Doc. 33 at 4). Estrada

responds in opposition that her FCCPA claims are not preempted because they are not

based on credit reporting activity, but on debt collection. (Doc. 35). This matter is ripe

for review.

                                    STANDARD OF REVIEW

          In deciding a Rule 12(b)(6) motion to dismiss, the Court must accept all factual

allegations in a complaint as true and take them in the light most favorable to plaintiff.



2   Plaintiff amended her complaint as a matter of course. Fed. R. Civ. P. 15(a)(1)(B).




                                                  2
Erickson v. Pardus, 551 U.S. 89, 93 (2007); Christopher v. Harbury, 536 U.S. 403, 406

(2002). “To survive dismissal, the complaint’s allegations must plausibly suggest that the

[plaintiff] has a right to relief, raising that possibility above a speculative level; if they do

not, the plaintiffs complaint should be dismissed.” James River Ins. Co. v. Ground Down

Eng’g, Inc., 540 F.3d 1270, 1274 (11th Cir.2008) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555-56 (2007)). Thus, the Court engages in a two-step approach: “When there

are well-pleaded factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009).

                                        DISCUSSION

       Badcock argues Estrada’s FCCPA statutory claims are preempted by the FCRA

because they allege disclosures of false information to credit reporting agencies. (Doc.

33 at 4). The FCRA begins with a general rule that it “does not annul, alter, affect, or

exempt any person subject to the provisions of this subchapter from complying with the

laws of any State with respect to the collection, distribution, or use of any information on

consumers.” 15 U.S.C. § 1681t(a) – “Relation to State Laws.” But, the FCRA goes on to

list “General Exceptions” in which it does preempt state law that regulates certain matters.

15 U.S.C. § 1681t(b). Specifically, for our purposes here the FCRA preempts state law

“relating to the responsibilities of persons who furnish information to consumer reporting

agencies.” 15 U.S.C. § 1681t(b)(1)(F). Section 1681s-2 instructs credit information

providers how to report credit information and investigate disputed information. For

example, furnishers of information must conduct an investigation of the disputed




                                               3
information, review all relevant information, and report the results of an investigation to

consumer reporting agencies. 15 U.S.C. § 1681s-2(b)(1)(A)-(C).

       Courts have interpreted section 1681s–2 to preempt claims based on furnishing of

information to reporting agencies, but not debt collection practices. Menashi v. American

Home Mortgage Servicing Inc., No. 8:11–cv–1346–T–23EAJ, 2011 WL 4599816 at *2

(M.D. Fla. Oct. 4, 2011) (“‘unfair debt collection practices claim survives [FCRA]

preemption’ if the defendant’s debt collecting is separate from the defendant's credit

reporting.”) (quoting Ross v. FDIC, 625 F.3d 808, 810, 817 (4th Cir. 2010));

accord Osborne v. Vericrest Fin., Inc., 2011 WL 1878227 (M.D. Fla. 2011) (holding a

FCCPA claim preempted by the FCRA “to the extent [the claim] is premised on credit

reporting activity” but not to the extent the claim arises from “repeated[ ] telephoning [of]

Plaintiffs demanding payment of a debt”)). And Estrada argues that her claims are not

related to furnishing information to reporting agencies, but to debt collection, which is

beyond the scope of section 1681s-2. (Doc. 35). But Estrada cannot have her cake and

eat is too. She alleges Badcock is a furnisher within the meaning of the FCRA (Doc. 26

at ¶ 10) and Badcock does not disputed the allegation. So, the Court considers this

allegation in the Amended Complaint as true and deems Badcock a furnisher within the

meaning of the FCRA. (Doc. 26 at 2).

       Moreover, although she argues otherwise, the allegations in the Amended

Complaint speak for themselves wherein Estrada alleges that Badcock violated the

various responsibilities listed in section 1681s-2. (Doc. 26 at ¶ 47-51). In Count III, she

alleges that Badcock “falsely inform[ed] Equifax that Ms. Estrada still owed the Debt when

it had been legally discharged in bankruptcy.” (Doc. 26 at ¶ 65). Likewise, in Count IV,




                                             4
she alleges Badcock “report[ed] information about the Debt to Equifax without also

disclosing the fact that Ms. Estrada had disputed the debt with Badcock.” (Doc 26 at ¶

71).

       Estrada’s FCCPA claims are thus squarely within the ambit of furnishing

information to credit reporting agencies – which are expressly preempted by the FCRA.

See Osborne v. Vericrest Fin., Inc., No. 8:11-CV-716-T-30TBM, 2011 WL 1878227, at *2

(M.D. Fla. May 17, 2011) (“Defendant argues that Plaintiff’s claim is partially preempted

by the FCRA to the extent that it alleges disclosure of false information to credit reporting

agencies. The Court agrees.”). She is not claiming any conduct of debt collection

separate from Badcock’s credit reporting. Counts III and IV of the Amended Complaint

under the FCCPA are thus preempted by the FCRA.

       Because a party generally should be given at least one opportunity to amend

before the court dismisses a complaint with prejudice, Bryant v. Dupree, 252 F.3d 1161,

1163 (11th Cir. 2001), the Court will provide Plaintiff with an opportunity to file an

amended complaint setting forth any FCCPA claims that could survive preemption.

       Accordingly, it is

       ORDERED:

       (1)    Defendant W.S. Badcock Corporation’s Motion to Dismiss Counts III and IV

of the Amended Complaint for Failure to State a Claim (Doc. 33) is GRANTED IN PART

AND DENIED IN PART. The Motion is granted to the extent that Count III and Count IV

of the Amended Complaint (Doc. 26) are dismissed, but the Court will dismiss the claims

without prejudice with leave to amend.




                                             5
      (2)    Plaintiff may file, on or before March 23, 2020, a second amended

complaint in accordance with this Opinion and Order. Failure to file a second amended

complaint will result in Counts III and IV being dismissed without further notice and

the case will proceed on the Amended Complaint (Doc. 26) absent Counts III and IV.

      DONE AND ORDERED at Fort Myers, Florida on this 10th day of March 2020.




Copies: Parties of Record




                                          6
